DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
Regarding claims 25-32, 34, and 35, Applicant argues, on pages 23-24 of the Response, that Ferreira does not disclose the elongated arm as recited in amended claim 25.  Examiner respectfully disagrees.  Examiner notes that Ferreira does in fact show a finger worn device which leaves the fingertip exposed which is comprised of a top portion, two side portions, and an elongated arm portion.  Please see the annotated Figure 1 of Ferreira below for further explanation.  Examiner also notes that Ferreira discloses that the elongated arms contain strain gauges for sensing (see paragraph 029).  As such, the 

    PNG
    media_image1.png
    360
    628
    media_image1.png
    Greyscale


Regarding claims 36-38 and 40-49, Applicant argues, on pages 24-25 of the Response, that Hai cannot anticipate ‘finger swipes’ as recited in newly amended claim 36 since the contact pad comprising switches as disclosed by Hai are not capable of detecting ‘finger swipes’.  Examiner respectfully disagrees.  Examiner specifically notes that paragraph 0030 of Hai discloses that the sensing device can detect contact but also can generate a signal indicating a direction by the fact that there are four contact switches beneath the contact pad.  Examiner asserts that detecting finger contact and a direction of finger movement can be defined as a ‘finger swipe’.  Furthermore, Examiner notes that the sensor portion can provide for a ‘click and drag’ function and further that the ‘drag’ 

Regarding claims 50-53, Applicant argues, on pages 22-23 of the Response, that neither Hai nor Mastandrea disclose a sensor circuitry or control circuitry ‘coupled to the housing’.  Examiner respectfully disagrees.  Examiner notes that Mastandrea does disclose bother sensor circuitry and control circuitry in the finger worn device to process position information of the finger worn device (see paragraph 0081).

Regarding claims 54-58, Applicant argues, on pages 25-26 of the Response, that neither Hai nor Domenikos disclose that the sensors or the control circuitry are “coupled to the housing”.  Examiner respectfully disagrees.  Examiner notes that the disclosure by Domenikos does specifically disclose that the sensors 400 are “coupled to” the thimble 140 [read: housing] and that the sensors 400 are “coupled to” computing device 124 [read: control circuitry] (see paragraph 0043).

Regarding claims 59, Applicant argues, on pages 25-26 of the Response, that Domenikos fails to disclose a sensor and controller for determining the user interaction with virtual content.  Examiner respectfully disagrees.  Examiner notes that the Applicant appears to argue that the sensing information and the virtual information need to be processed inside the finger worn device.  Examiner respectfully notes that there is no recitation in claim 59 that requires the sensing processing and the virtual interaction processing to be included inside the finger worn device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing the sensing information and the virtual content interactions inside the finger worn device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hai (US Doc. No. 20060001646).
Please note that the rejection below is similar to the rejection as previously discussed in the Final Office Action, mailed on 6/14/2021, but may include amended claim language and/or additional citations and explanation.
Regarding claim 36, Hai discloses a finger device operable with a wireless electronic device and configured to be worn on a first finger of a user while receiving touch input from a second finger of the user, comprising: a housing configured to be coupled to the first finger, wherein the housing is a U-shaped housing having first and second sides coupled by a top portion (as shown in Figure 3); sensor circuitry to gather finger position information as the user moves the first finger (see paragraphs 0029-0030 and 0034); a touch sensor configured to gather touch input along an exterior surface of the housing from the second finger, wherein the touch input includes finger swipes (Figure 3, element 130; see also Figure 4, elements 410, 420, 430, 440 and 460; see also paragraphs 0030-0034 – especially note that the combination of sensors can generate not only a contact signal but also a direction signal which may be operable to provide a ‘click and drag’ function); and control circuitry configured to wirelessly transmit the gathered touch input and finger position information to the wireless electronic device (as shown in Figure 6; see also paragraph 0032).

Claim 59 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589).
Regarding claim 59, Domenikes discloses an electronic device operable with a finger device that is configured to be worn on a finger of a hand of a user and that has a sensor configured to gather user input in response to the user touching an external object, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589) and further in view of Stetten et al. (hereinafter Stetten – US Doc. No. 20080226134).

Domenikes discloses a finger operated device for use with an HMD (Fig 1, element 150) wherein the finger pad of the user’s finger is left open (as shown in Figures 3, 4, and 9-13) including sensors which track the motion of the finger (Figure 1, element 140 and Figure 8, element 840) wherein the finger operated device discloses a haptic output device coupled to the housing (Figure 8, elements 830); and control circuitry coupled to the housing configured to provide haptic output to the finger using the haptic output device based on the finger position information (800; see also paragraphs 0043 and 0048 – note that paragraph 0043 specifically says that “…[the] Sensors 400 and contact pad(s) 340 can be coupled with the computing system 124…”.  Examiner notes that this is a wireless coupling but a coupling nonetheless).  Although Domenikes does disclose determining the distance between the finger operated device and a real world object (see paragraph 0043 – specifically “detecting the distance between the user’s finger 210 and an opposing 
Stetten discloses a finger worn device which provides haptic feedback that can detect the finger position relative to a real world object (see 0039).
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including the haptic feedback to VR elements as disclosed by Domenikes and the finger worn device which can detect distances to real world objects as disclosed by Stetten, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 16, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry includes an inertial measurement unit configured to gather the finger position information while a user is interacting with the real-world object that is overlapped by the virtual content (see paragraph 0029 – note the use of inertial sensors).  See also Stetton paragraph 0047.
Regarding claim 17, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry includes strain gauge circuitry configured to gather a force measurement associated with a force generated by the finger as the finger contacts a surface of the real-world object while interacting with the displayed virtual content (see paragraph 0120 – note that a force-sensing resistor is a strain gauge).

Regarding claim 19, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry comprises an image sensor (see paragraph 0029 – note the optical sensor). See also Stetton paragraph 0022.
Regarding claim 20, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry comprises a depth sensor (see paragraph 0087).
Regarding claim 21, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 20 as discussed in the claim 20 rejection above. Domenikes further discloses that the control circuitry is configured to provide the haptic output with the haptic output device while the finger is selecting an item in an interactive list in the virtual content (see paragraph 0087 – note that the depth information is used to deliver haptic feedback to the user).
Regarding claim 22, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the real-world object does not contain circuitry and wherein the sensor circuitry is configured to gather the finger position information as the finger interacts with the displayed virtual content while simultaneously moving the real-world object (see paragraph 0087 – note that only the information ascertained by the finger 
Regarding claim 23, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the control circuitry is configured to provide the finger with different textures in different areas of the real- world object by providing different haptic output to the finger in the different areas using the haptic output device based on the finger position information (see paragraph 0077).
Regarding claim 24, the combination of Hai, Domenikes, and Stetten discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the virtual content comprises a virtual object and wherein the control circuitry is configured to move the virtual object in response to the finger position information (as disclosed in paragraph 0077 – note that the system can modify the finger position on the virtual object which constitutes motion of the virtual object).

Claims 37, 38, 40-48, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589).
Please note that the rejection below is similar to the rejection as previously discussed in the Final Office Action, mailed on 6/14/2021, but may include amended claim language and/or additional citations and explanation.

  Domenikes discloses a finger operated device for use with an HMD (Fig 1, element 150) wherein the finger pad of the user’s finger is left open (as shown in Figures 3, 4, and 9-13) including sensors which track the motion of the finger (Figure 1, element 140 and Figure 8, element 840) wherein the finger operated device discloses a haptic output device configured to provide haptic output (Figure 8, elements 830).
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including the haptic feedback to VR elements as disclosed by Domenikes, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 38, the combination of Hai and Domenikes discloses all of the limitations of claim 37 as discussed in the claim 37 rejection above. Domenikes further discloses control circuitry (Figure 8, element 800) configured to use the haptic output device to create detents as the second finger moves along the touch sensor (see paragraph 0067 – note that vibration feedback of the motion is consider to be a detent).
Regarding claim 40, the combination of Hai and Domenikes discloses all of the limitations of claim 38 as discussed in the claim 38 rejection above. Domenikes further discloses the control circuitry is configured to use the haptic output device to provide the first finger with haptic output based on the finger input (as disclosed in paragraph 0067).
Regarding claim 41, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor circuitry comprises an accelerometer and wherein the finger 
Regarding claim 42, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor circuitry comprises an inertial measurement unit (see paragraph 0029 – note the inertial sensors).
Regarding claim 43, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor comprises a force sensor (see paragraph 0029 – note that inertial and magnetic sensors are each types of force sensors; see also paragraph 0120 – note the use of the force sensor).
Regarding claim 44, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor circuitry comprises an ultrasonic sensor (see paragraph 0043 – note the use of an ultrasonic sensor).
Regarding claim 45, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor circuitry comprises an optical sensor (see paragraph 0043 – note the use of an optical sensor).
Regarding claim 46, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Hai further discloses that the housing is configured to be coupled to a tip of the first finger while leaving a finger pad at the tip of the first finger exposed (as shown in Figure 3).

Regarding claim 48, the combination of Hai and Domenikes discloses all of the limitations of claim 36 as discussed in the claim 36 rejection above. Domenikes further discloses that the wireless electronic device comprise a head-mounted device configured to display virtual content that overlaps the exterior surface as the touch sensor gathers the touch input (see Figure 1, element 150; see also paragraph 0028 – note the use of augmented reality which is virtual content overlaid on real world objects).
Regarding claim 54, Hai discloses a finger device operable with a computer having a display, the finger device comprising: a housing configured to be worn on a finger of a user (as shown in Figure 3); and a sensor coupled to the housing configured to gather finger position information and user input as the finger of the user touches the display (Figure 3, element 130; see also Figure 4, elements 410, 420, 430, 440 and 460; see also paragraphs 0029-0030 and 0034); wireless communications circuitry configured to transmit the user input and the finger position information to the computer (as shown in Figure 6).  Hai does not disclose that the finger device contains a haptic feedback mechanism or a controller for the haptic feedback mechanism.
Domenikes discloses a finger operated device for use with an HMD that displays virtual content (Fig 1, element 150; see also paragraphs 0018-0019) wherein the finger pad of the user’s finger is left open (as shown in Figures 3, 4, and 9-13) including sensors 
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including the haptic feedback to VR elements as disclosed by Domenikes, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claims 25-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589) and further in view of Ferreira et al. (hereinafter Ferreira – US Doc. No. 20160278665).
Regarding claim 25, Hai discloses a finger device configured to be worn on a finger of a user, comprising: a housing configured to be coupled to a tip of the finger while leaving a finger pad at the tip of the finger exposed (as shown in Figure 3); sensor circuitry configured to gather finger position information as the user moves the finger (Figure 3, element 130); and a touch sensor configured to gather touch input along an exterior surface of the housing (Figure 3, element 130; see also Figure 4, elements 410, 420, 430, 440 and 460; see also paragraphs 0029-0030 and 0034).  Hai does not disclose that the finger device contains a haptic feedback mechanism or a controller for the haptic feedback mechanism nor does Hai disclose a strain gauge on an elongated arm.

Ferreira discloses a finger worn device for moving a cursor comprising a housing coupled to a tip of the finger while leaving a finger pad at the tip of the finger exposed, wherein the housing has a top portion, first and second sides coupled to the top portion, and an elongated arm that extends from the first side including sensor circuitry (please see annotated Figure 1 below - note that Figure 1 is a side view and only shows one side of the device.  Figure 2 shows that there are two sides and 4 elongated arms); wherein the sensor circuitry comprises a strain gauge coupled to the elongated arm (see Figures 1-2; see also paragraph 0029).  

    PNG
    media_image1.png
    360
    628
    media_image1.png
    Greyscale

It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including the haptic feedback to VR elements as disclosed by Domenikes and the strain gauge on the elongated arm as disclosed by Ferreira, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 26, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Hai further discloses that the touch sensor includes an array of capacitive touch sensor electrodes extending along the housing, wherein the touch sensor is configured to gather the touch input from an additional finger touching the touch sensor (see paragraphs 0029-0030 and 0034).  
 Domenikes further discloses control circuitry (Figure 8, element 800) configured to use the haptic output device to create detents as the second finger moves along the 
Regarding claim 27, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Hai further discloses that the housing is configured to receive the finger without covering a finger pad at a tip of the finger (as shown in Figure 3) and wherein the touch sensor has an array of sensor elements that extend along the housing (as shown in Figure 4 via elements 410, 420, 430, and 440).
Regarding claim 28, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Hai further discloses that the sensor circuitry comprises capacitive touch sensor electrodes (see paragraph 0029 – note that elements 410, 420, 430, and 440 are variable capacitance switches).
Regarding claim 29, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Ferreira further discloses that the sensor circuitry further comprises an additional sensor coupled to the housing that gathers information on interactions of the finger with external objects (see paragraphs 0034-0036 and 0044 – note that data is received by the strain gauges from the finger tissue [read: deformed finger pad] not overlapped by the housing).
Regarding claim 30, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 29 as discussed in the claim 29 rejection above. Domenikes further discloses that the additional sensor coupled to the housing comprises an inertial measurement unit (see paragraph 0029 – note the use of inertial sensors).

Regarding claim 32, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 29 as discussed in the claim 29 rejection above. Domenikes further discloses that the additional sensor coupled to the housing comprises a depth sensor (see paragraph 0087).
Regarding claim 34, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 27 as discussed in the claim 27 rejection above.  Ferreira further discloses that the sensor circuitry comprises sensor elements configured to gather touch input from an area on the finger that is adjacent to the housing and that is not overlapped by the housing (see paragraphs 0031 and 0034-0036 – note that data is received by the strain gauges from the finger tissue not overlapped by the housing).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589) and further in view of Ferreira et al. (hereinafter Ferreira – US Doc. No. 20160278665) and even further in view of Mastandrea (US Doc. No. 20160209920).
Regarding claim 35, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 27 as discussed in the claim 27 rejection above.  Neither Hai, Domenikes, nor Ferreira specifically disclose a force sensor configured to gather finger pinch input from the finger as the finger presses against another finger.

It would have been obvious to combine the finger worn device comprising the aforementioned combination Hai, Domenikes, and Ferreira with the finger worn device including a force sensor configured to gather finger pinch input from the finger as the finger presses against another finger as disclosed by Mastandrea, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Ferreira et al. (hereinafter Ferreira – US Doc. No. 20160278665).
Regarding claim 49, Hai discloses all of the limitations of claim 36 as discussed in the claim 36 rejection above.  Although Hai discloses a touch sensor (Figure 3, element 130) on the housing of the finger worn device, Hai fails to disclose that the housing has a bendable arm with a strain gauge.
Ferreira discloses a finger worn device for moving a cursor comprising sensor circuitry comprising a strain gauge on a bendable arm on the housing for measuring the deformation of the finger to produce force measurements (see Figures 1-2; see also paragraph 0029).  
. 

Claims 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Mastandrea (US Doc. No. 20160209920).
Regarding claim 50, Hai discloses a finger device operable with a wireless electronic device and configured to be worn on a first finger of a user while receiving touch input from a second finger of the user, comprising: a housing configured to be coupled to the first finger (as shown Figure 3); sensor circuitry coupled to the housing configured to gather finger position information as the user moves the first finger (Figure 3, element 130); control circuitry configured to wirelessly transmit the gathered finger input and the finger position information to the wireless electronic device (as shown in Figure 6); and first, second, and third directional sensors, wherein the control circuitry is configured to gather information on an orientation of the first finger from the first, second, and third directional sensors (Figure 4, elements 410, 420, 430, 440).  Hai does not specifically disclose a sensor configured to gather finger input from the second finger within a region on the first finger that is not overlapped by the housing.
Mastandrea discloses a finger worn input device for computer input (see Figure 10) wherein the pad of the finger is left open (as shown in Figure5A-5C) comprising sensor circuitry coupled to the housing (as shown in Figure 1G) of the finger worn device configured to gather finger position information wherein finger position information 
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including sensor elements that gather finger input from the second finger within a region on the first finger that is not overlapped by the housing as disclosed by Mastandrea, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 51, the combination of Hai and Mastandrea discloses all of the limitations of claim 50 as discussed in the claim 50 rejection above. Hai further discloses that the first, second, and third directional sensors are orthogonal (Figure 4, elements 410, 420, 430, 440; see also paragraph 0029).
Regarding claim 52, the combination of Hai and Mastandrea discloses all of the limitations of claim 51 as discussed in the claim 51 rejection above. Mastandrea further discloses that the sensors comprise radio- frequency sensors (see paragraph 0050).
Regarding claim 53, the combination of Hai and Mastandrea discloses all of the limitations of claim 50 as discussed in the claim 50 rejection above. Mastandrea further discloses that the housing has a portion that protrudes in front of a finger tip portion of the .

Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589) and further in view of Mastandrea (US Doc. No. 20160209920).
Regarding claim 55, the combination of Hai and Domenikes discloses all of the limitations of claim 54 as discussed in the claim 54 rejection above.  Neither Hai nor Domenikes discloses a tablet computer.
Mastandrea discloses a finger worn input device for computer input (see Figure 10) wherein the pad of the finger is left open (as shown in Figure5A-5C) wherein the computer comprises a tablet computer (see paragraph 0046).
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by the combination of Hai and Domenikes with the finger worn device including sensor elements that gather finger input for use on a tablet computer as disclosed by Mastandrea, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 56, the combination of Hai, Domenikes, and Mastandrea discloses all of the limitations of claim 55 as discussed in the claim 55 rejection above.  Hai further discloses a touch sensor configured to gather touch input along an exterior surface of the housing (see Figure 3, element 130).  Domenikes further discloses wherein 
Regarding claim 57, the combination of Hai and Domenikes discloses all of the limitations of claim 54 as discussed in the claim 54 rejection above.  Neither Hai nor Domenikes specifically discloses a desktop computer.
Mastandrea discloses a finger worn input device for computer input (see Figure 10) wherein the pad of the finger is left open (as shown in Figure5A-5C) wherein the computer comprises a desktop computer (see paragraph 0046).
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by the combination of Hai and Domenikes with the finger worn device including sensor elements that gather finger input for use on a tablet computer as disclosed by Mastandrea, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Regarding claim 58, the combination of Hai, Domenikes, and Mastandrea discloses all of the limitations of claim 57 as discussed in the claim 57 rejection above.  Hai further discloses a touch sensor configured to gather touch input along an exterior surface of the housing (see Figure 3, element 130).  Domenikes further discloses wherein the control circuitry is configured to provide haptic output to the finger using the haptic output device based on the gathered touch input (paragraph 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694